DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SHO# 20-002
RE: Access to Mental Health and
Substance Use Disorder Services for
Children and Pregnant Women in the
Children’s Health Insurance Program
March 2, 2020
Dear State Health Official:
The passage of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and
Treatment for Patients and Communities Act (P. L. 115-271), referred to as the SUPPORT Act,
on October 24, 2018, among other things, strengthens behavioral health coverage for children
and pregnant women eligible through the Children’s Health Insurance Program (CHIP). Section
5022 of the SUPPORT Act amends section 2103(c)(5) of the Social Security Act (the Act) to
make behavioral health coverage a required benefit for CHIP effective October 24, 2019.
Section 5022 of the SUPPORT Act specifically requires that child health and pregnancy related
assistance “include coverage of mental health services (including behavioral health) necessary to
prevent, diagnose, and treat a broad range of mental health symptoms and disorders, including
substance use disorders.” The statute also stipulates that these services must be delivered in a
culturally and linguistically appropriate manner. It applies to all CHIP eligible populations
regardless of the type of coverage (e.g., benchmark coverage) elected by the state under a
separate CHIP under section 2103 of the Act. We also note that the requirements in the
SUPPORT Act are distinct from those in the Mental Health Parity and Addiction Equity Act
(P.L. 110-343)(MHPAEA). Additional information is provided in the section below entitled,
“Behavioral Health Related Regulations in CHIP.”
The purpose of this State Health Official (SHO) letter is to describe this new provision, and
provide guidance to states with separate CHIPs on the actions necessary to implement the
requirements of section 5022 of the SUPPORT Act. In general, states with a separate CHIP will
need to submit a CHIP (Title XXI) state plan amendment (SPA) to demonstrate compliance with
section 5022 of the SUPPORT Act in areas related to coverage of behavioral health screening,
prevention and treatment services, strategies to facilitate use of appropriate screening and
assessment tools and the requirement that these services be provided in a culturally and
linguistically appropriate manner. This letter also provides states with the attached SPA template
created for use during the SPA submission process.

Page 2 – State Health Official
Background
a. Importance of Behavioral Health Services for Children and Pregnant Women
Mental health is key to overall health and plays a critical role in the well-being of children and
pregnant women. There are unique vulnerabilities and developmental implications when it
comes to mental health and substance use disorder conditions in children and pregnant women.
Mental health disorders usually first arise in childhood, adolescence or early adulthood. As
many as one in six U.S. children between the ages of 6 and 17 has a treatable mental health
disorder. 1 In 2018, an estimated 21.2 million people aged 12 or older needed substance use
treatment. About 1 in 26 adolescents aged 12 to 17 (3.8 percent), and about 1 in 7 young adults
aged 18 to 25 (15.3 percent) needed treatment. 2 Several common mental health conditions
impact Medicaid and CHIP children at higher rates than the general child population including
conduct disorder, anxiety disorder, depression, autism spectrum disorder, and attention deficit
disorder. 3
With respect to pregnant women, approximately 40 percent experience psychological difficulties
during or after pregnancy with 10 to 15 percent being diagnosed with a mental illness. 4 Low
income women are more likely to develop some form of depression compared to other mothers,
ranging from 40 to 60 percent suffering depressive symptoms. 5 Pregnant women also face
challenges with substance use. A history of trauma has been associated with risk of substance
use in women. During 1999 through 2014, the national prevalence of opioid use disorders
increased 333 percent from 1.5 cases per 1,000 delivery hospitalizations to 6.5, an average
annual increase of 0.4 per delivery hospitalizations per year 6. In 2018, 9.9 percent of pregnant
women drank alcohol, 11.6 used tobacco, and 5.4 percent used an illicit substance. 7
SUPPORT Act Requirements
As noted above, section 5022 of the SUPPORT Act requires that child health and pregnancy
related assistance “include coverage of mental health services (including behavioral health)
necessary to prevent, diagnose, and treat a broad range of mental health symptoms and disorders,
including substance use disorders.” This section describes the requirements for all states with
separate CHIPs to cover specific behavioral health related screening and preventive services,

1 Whitney, D.G., Peterson, M.D., JAMA Pediatrics. (2019). US National and State-Level Prevalence of Mental Health Disorders
and Disparities of Mental Health Care Use in Children.
2
Substance Abuse and Mental Health Services Administration. (2019). Key substance use and mental health indicators in the
United States: Results from the 2018 National Survey on Drug Use and Health (HHS Publication No. PEP19-5068, NSDUH
Series H-54). Rockville, MD: Center for Behavioral Health Statistics and Quality, Substance Abuse and Mental Health Services
Administration. Retrieved from https://www.samhsa.gov/data/.
3 MACPAC. (2016) Medicaid Access in Brief: Children’s Use of Behavioral Health Services. Accessed at
https://www.macpac.gov/wp-content/uploads/2016/06/Childrens-access-to-behavioral-health-services.pdf.
4 Gilbert, H., Gurvich, C. and Kulkarni. (2015). Journal of Nursing Care. Special Issues for Pregnant Women with Mental Illness.
5 Centers for Medicare and Medicaid Services. (2016). Maternal Depression Screening and Treatment: A Critical Role for
Medicaid in the Care of Mothers and Children. Accessed at https://www.medicaid.gov/federal-policyguidance/downloads/cib051116.pdf.
6 Haight SC, Ko JY, Tong VT, Bohm MK, Callaghan WM. Opioid Use Disorder Documented at Delivery Hospitalization —
United States, 1999–2014. MMWR Morb Mortal Wkly Rep 2018;67:845–849.
7 Substance Abuse and Mental Health Services Administration. (2018). The National Survey on Drug Use and Health: 2018.
Accessed at https://www.samhsa.gov/data/report/2018-nsduh-detailed-tables. This may be an underrepresentation of the actual
prevalence of substance use during pregnancy because it is often under-diagnosed.

Page 3 – State Health Official
adhere to a periodicity schedule, and identify a strategy for facilitating the use of ageappropriate, validated screening tools.
Screening and Preventive Services
a. Coverage of Behavioral Health Related Screenings and Preventive Services
Screening 8 and preventive services improve overall health by identifying illnesses earlier,
managing them more effectively, and treating them before they develop into more complicated,
debilitating conditions. This makes routine screening, early identification, and treatment of
behavioral health conditions particularly important for children and pregnant women. Several
organizations make evidence-based recommendations for screening and preventive services for
populations in a primary care setting. The American Academy of Pediatrics (AAP) publishes the
Bright Futures periodicity schedule, referred to as “Recommendation for Preventive Pediatric
Health Care.” 9 AAP/Bright Futures provides a schedule of screenings recommended at each
well-child visit from infancy through adolescence. The majority of states have already adopted
the current version (fourth edition published in March 2019) of the AAP/Bright Futures
periodicity schedule for both CHIP and Medicaid children. Some states have maintained a
previous version of this schedule, or made modifications to it. The U.S. Preventive Services
Task Force (USPSTF) 10 also recommends clinical preventive services for children and adults,
including pregnant women.
All states will be required to provide coverage of all of the developmental and behavioral health
related screenings, and preventive services recommended by AAP/Bright Futures, as well as
those with a grade of an A or B by USPSTF. This new requirement is consistent with the
“prevent’ and “diagnose” provisions specified in section 5022 of the SUPPORT Act. The
required screenings and services are specified in Table 1 below, and the detailed AAP/Bright
Futures periodicity schedule can be viewed at the organization’s website.
In addition, states will be required to specify the periodicity schedule they have adopted for
children. If a state elects a periodicity schedule other than the current version of the AAP/Bright
Futures periodicity schedule, it will have to ensure that the types of screening and preventive
services, and the recommended schedule for delivering these services at well-child visits, are at
least comparable to the most up-to-date AAP/Bright Futures standards. In the future, states will
need to ensure that they are covering screens and preventive services consistent with the most
recently published AAP schedule. These requirements are consistent with industry standards in
the private and public sector, and currently in practice in the majority of states. We recognize
that periodicity schedules serve as a guideline for recommendations in this area, but clinical
judgement will continue to be an important element in the provision of these services.

8 Screening is a formal process that employs a standardized tool to detect a particular concern or condition. Universal screening
is performed on all individuals at certain ages to identify those at risk of a particular condition. Selective screening is performed
for individuals who have already been identified as at risk of having a behavioral health condition.
9 The Health Resource and Services Administration (HRSA) launched the Bright Futures program in 1990 to address a need for
unified guidance on how to design the most modern, efficient, and comprehensive pediatric checkup. The Bright Future/AAP
periodicity schedule is available at: https://www.aap.org/en-us/Documents/periodicity_schedule.pdf.
10 The Agency for Healthcare Research and Quality supports the USPSTF, an independent panel of experts on prevention and
evidence-based medicine, to provide rigorous recommendations on prevention to the federal government and the public.
The USPSTF recommendations are available at: https://www.uspreventiveservicestaskforce.org/Page/Name/uspstf-a-and-brecommendations/#more.

Page 4 – State Health Official
Section 6.2.1-BH of the attached CHIP state plan template allows states to specify the periodicity
it has selected, and Section 6.3.1.1-BH asks states to provide an assurance that they provide the
relevant AAP and USPSTF screens and preventive services below.
Table 1: Required Types of Behavioral Health Screens and Preventive Services
Type of Preventive Service

Applicable Population

Developmental Screening
Autism Spectrum Disorder Screening
Developmental Surveillance 11
Psychosocial/Behavioral Assessment 12
Tobacco, Alcohol, or Drug Use Assessment 13
Depression Screening
Maternal Depression Screening 14
Tobacco use interventions
Perinatal depression: counseling and intervention
Tobacco use counseling
Unhealthy alcohol use screening, counseling and
interventions

Children
Children
Children
Children
Children
Children and adolescents
Pregnant women
Children and adolescents
Pregnant women
Pregnant women
Pregnant women

Source of
Recommendation
AAP
AAP
AAP
AAP
AAP
AAP and USPSTF
AAP
USPSTF
USPSTF
USPSTF
USPSTF

In addition to the required behavioral health screening and preventive services described in Table
1, we expect that most, if not all, states may provide other types of behavioral health screenings
and preventive services for a range of behavioral health conditions. The attached template at
6.3.1-BH includes a section for states to describe these services.
b. Age-Appropriate, Validated Screening Tools
Incorporation of age appropriate, validated screening tools 15 in the screening process is another
important component to successfully addressing behavioral health conditions early on. Studies
have shown that broad use of validated screening tools are more effective in detecting behavioral
health problems in primary care settings, compared to less rigorous approaches to identifying
behavioral health conditions. 16 Many organizations support the use of validated screening tools.
AAP has compiled a list of these tools for children, which can be found at
https://screeningtime.org/star-center/#/screening-tools#top. USPSTF also includes links to
validated screening tools in its published recommendations by each type of screening, which can
11Developmental surveillance is a flexible, continuous process whereby knowledgeable professionals perform skilled
observations of children during the provision of health care. The components of surveillance include eliciting and attending to
parental concerns, obtaining a relevant developmental history, making accurate and informative observations of children, and
sharing opinions and concerns with other relevant professionals. “Bright Futures Health Supervision Visits.”
12 AAP considers Psychosocial/Behavioral Assessment to be performed in the same manner as a screening, however, the existing
tools in this area are assessment tools. For this reason, the term assessment has been retained in the periodicity schedule.
13 A Tobacco, Alcohol, or Drug Use risk assessment should be performed with appropriate action to follow if the assessment
proves positive, according to the AAP periodicity schedule.
14 The American College of Obstetricians and Gynecologists (ACOG) also recommends depression screening for pregnant
women. https://www.acog.org/Clinical-Guidance-and-Publications/Committee-Opinions/Committee-on-ObstetricPractice/Screening-for-Perinatal-Depression.
15 A validated instrument is one that has been psychometrically tested for reliability (the ability of the instrument to produce
consistent results), validity (the ability of the instrument to produce true results), and sensitivity (the probability of correctly
identifying a patient with the condition). This definition is provided by The Joint Commission at
https://www.jointcommission.org/about_us/about_the_joint_commission_main.aspx.
16 Simonian S, Tarnowski K. Utility of the Pediatric Symptom Checklist for behavioral screening of disadvantaged children.
Child Psychiatry Hum Dev. 2001;31(4):269–278.

Page 5 – State Health Official
be found at https://www.uspreventiveservicestaskforce.org/BrowseRec/Index. Below is a list of
examples of validated screening tools.
Table 2: Examples of Validated Behavioral Health Screening Tools 17
Name of Screen
Ages and Stages Questionnaire: SocialEmotional (ASQ-SE-2)
Edinburgh Postnatal Depression Scale (EPDS)
Modified Checklist for Autism in Toddlers (MCHAT-R/F)
Brief Screener for Alcohol, Tobacco and other
Drugs (BSTAD)
CRAFFT 18

Type of Screen and Applicable Population(s)
Social-emotional Development for Children
Maternal Depression
Autism in Toddlers
Substance Use Disorder Risk Among Adolescents
Alcohol and drugs for Adolescents and Adults,
including Pregnant Women

All states will be required to identify a strategy for facilitating the use of age-appropriate,
validated screening tools for children and pregnant women in primary care settings. Examples of
facilitation efforts in this area include covering the costs of administering the tools, and/or the
costs associated with purchasing these tools, requiring managed care organizations and their
networks to use such tools in primary care practice, providing education, training, and technical
resources in this area (such as a list of validated screening tools established by the state and/or
national organizations with expertise in this area). Some states may already be facilitating the
use of such screening tools and may provide a description of an existing strategy. Section
6.3.1.2-BH of the attached template provides a place for states to provide a description of this
strategy.
Behavioral Health Treatment Services and Validated Clinical Assessment Tools
Research emphasizes the importance of offering a variety of evidence-based services across
different types of settings and levels of intensity given the nature of the individualized and
changing needs of children with complex behavioral health conditions. While coverage of
traditional services (i.e., case management and family therapy) are important, coverage of other
types of community-based support services (i.e., intensive case management and wraparound),
are also considered essential for children and pregnant women with more complex needs.
Treatment of pregnant women should include a focus on the mother as well as the child. This
section describes the requirements for all states with separate CHIPs to:
•
•
•

Demonstrate that its benefit array is sufficient to treat a broad range of behavioral health
symptoms and disorders;
Cover Medication-Assisted Treatment (MAT) and tobacco cessation benefits; and
Identify a strategy to facilitate the use of validated clinical assessment tools for
determining the most appropriate services for children and pregnant women experiencing
behavioral health issues.

17 Other organizations, such as ACOG and SAMHSA, make recommendations for screening tools for pregnant women. ACOG:
https://www.acog.org/-/media/Committee-Opinions/Committee-on-Obstetric-Practice/co711.pdf?dmc=1. SAMHSA.
https://store.samhsa.gov/system/files/sma18-5054.pdf Prenatal and postpartum care. As noted in the table heading above, this
table is designed to provide examples of tools. CMS is not endorsing any specific tool.
18 CRAFFT stands for the key words of six of the items in the tool, “car, relax, alone, forget, friends, trouble.”

Page 6 – State Health Official

a. Behavioral Health Benefit Package
We recognize that there are state specific factors to consider in developing and maintaining a
behavioral health benefit package, and that there is variation across states in terms of the services
offered. Given these considerations, and the evolving evidence-base in this area, CMS is not
specifying an exhaustive list of services to be covered under the CHIP state plan in order to meet
the new statutory requirement to treat a broad range of behavioral health symptoms and
disorders. States will have to describe their behavioral health services in the state plan in order
for CMS to determine whether their overall benefit array and levels of care within the benefit
array are sufficient to treat a broad range of behavioral health conditions consistent with section
2103(c)(5) of the Act.
All states that provide coverage to separate CHIP populations will have to describe the amount,
duration and scope of each benefit at Section 6.3-BH of the attached state plan template. There
is an exception for states that have already demonstrated that they provide the Early and Periodic
Screening, Diagnostic, and Treatment (EPSDT) benefit that is identical to Medicaid. 19 These
states will only need to provide an assurance at Section 6.2.22.1 of the attached state plan
template that any type of amount, duration, and/or scope limitation associated with its benefits
can be exceeded if medically necessary.
In addition to the required screenings described in Table 1 above, we are requiring MedicationAssisted Treatment (MAT) for opioid use disorders (OUDs) and tobacco cessation benefits
because these treatments are considered to be the most clinically appropriate services available
for the applicable conditions, and therefore, a critical part of any state’s behavioral health benefit
array. Tobacco cessation programs have a proven track record of reducing smoking rates and
health care costs, and improving health outcomes. Studies have repeatedly demonstrated the
efficacy of MAT, a combination of behavioral interventions and medications to treat opioid use
disorders, in reducing illicit drug use and overdose deaths, 20 and improving retention in
treatment. 21 We note that MAT is only required as clinically appropriate for children. MAT will
also be a required Medicaid service for opioid use disorders. Additional guidance in this area
will be forthcoming.
We encourage states to review previous guidance we have released, on treatment services that
are supported by scientific evidence, when considering whether an existing benefit array meets
this new CHIP requirement.
•

Guidance to States and School Systems on Addressing Mental Health and Substance Use
Issues, Joint CMCS and SAMHSA Informational Bulletin, released on July 1, 2019.
https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/Downloads/cib20190701.pdf.

19 States have demonstrated this through the mental health parity review process.
20 Schwartz, R. P., Gryczynski, J., O’Grady, K. E., Sharfstein, J. M., Warren, G., Olsen, Y. Jaffe, J. H. (2013). Opioid agonist
treatments and heroin overdose deaths in Baltimore, Maryland, 1995- 2009. American Journal of Public Health, 103(5), 917-922.
21 Kresina, T. F., Melinda, C., Lee, J., Ahadpour, M., & Robert, L. (2015). Reducing mortality of people who use opioids through
medication-assisted treatment for opioid dependence. Journal of HIV & Retro Virus, 1(1).

Page 7 – State Health Official
•

•
•

•

Opportunities to Design Innovative Service Delivery Systems for Adults with Serious
Mental Illness or Children with a Serious Emotional Disturbance, SMD#18-011, released
on November 13, 2018. https://www.medicaid.gov/federal-policyguidance/downloads/smd18011.pdf.
Strategies to Address the Opioid Crisis, SMD#17-003, released on November 1, 2017.
https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf.
Coverage of Behavioral Health Services for Youth with Substance Use Disorders, Joint
CMCS and SAMHSA Informational Bulletin, released on January 26, 2015.
https://www.medicaid.gov/federal-policy-guidance/downloads/cib-01-26-2015.pdf.
Coverage of Behavioral Health Services for Children, Youth, and Young Adults with
Significant Mental Health Conditions, Joint CMCS and SAMHSA Informational
Bulletin, released on May 7, 2013. https://www.medicaid.gov/federal-policyguidance/downloads/cib-05-07-2013.pdf.

b. Validated Clinical Assessment Tools
A proper clinical assessment is a key element in connecting individuals to the appropriate type
and intensity of behavioral health treatment when they need it. An assessment is a
comprehensive and formal process of defining the nature of a particular concern, determining a
diagnosis, evaluating current level of functioning, and developing specific treatment
recommendations to improve health and functioning. Some validated tools also include
mechanisms for tracking the outcomes of treatment plans, to help ensure that services are
delivered appropriately and effectively. 22 Many states use validated assessment tools, such as
those listed below:
Table 3: Examples of Validated Clinical Assessment Tools
Child and Adolescent Service Intensity Instrument (CASII) 23
Child and Adolescent Strength and Needs (CANS) 24
American Society of Addiction Medicine (ASAM) Level of Care Tool
Similar to the requirement for all states to identify a strategy for facilitating the use of ageappropriate, validated screening tools for children and pregnant women with behavioral health
conditions in primary care settings, states will also be required to identify a strategy for
facilitating the use of validated assessment tools at Section 6.4.2-BH of the attached state plan
template or provide a description of an existing strategy in this area. The facilitation examples
provided above for screening tools are the same for assessment tools, such as covering the costs
of administering the tools, and/or the costs associated with purchasing these tools, providing
education, training, and technical resources to clinicians in this area. All states will also be
required to specify the assessment tools they are currently using at Section 6.4.1-BH of the
attached template.
22 A validated instrument is one that has been psychometrically tested for reliability (the ability of the instrument to produce

consistent results), validity (the ability of the instrument to produce true results), and sensitivity (the probability of correctly
identifying a patient with the condition). This definition is provided by The Joint Commission at
https://www.jointcommission.org/about_us/about_the_joint_commission_main.aspx.
23 The CASII tool was developed by the American Academy of Child and Adolescent Psychiatry (AACAP) and applies to
children ages 6 through 18. AACAP also has a screening tool for children under 6, which is the Early Childhood Service
Intensity Instrument.
24 The CANS tool was developed by the Praed Foundation.

Page 8 – State Health Official

Delivery of Culturally and Linguistically Appropriate Services
It is essential that all aspects of the delivery of behavioral health coverage be reflective of the
diversity of the communities that they serve and strive to become and remain culturally and
linguistically competent. Culturally and Linguistically Appropriate Services (CLAS) are defined
as services that are respectful of, and responsive to, individual cultural health beliefs and
practices, preferred languages, health literacy levels, and communication needs and employed by
all members of an organization at every point of contact, according to the Health and Human
Services Office of Minority Health National Standards for Culturally and Linguistically
Appropriate Services in Health Care. 25
Section 5022(b)(2) of the SUPPORT Act explicitly requires behavioral health coverage be
delivered in a culturally and linguistically appropriate manner regardless of delivery system.
States will need to provide an assurance consistent with this provision in 6.5-BH of the attached
state plan template.
There are existing CHIP regulations at 42 CFR 457.110, 457.340(e), 457.1207, and 457.1230(a),
and related to the provision of linguistically appropriate services, such as establishing a
methodology for identifying the prevalent non-English languages spoken by enrollees and
potential enrollees, and making oral and written interpretation available in each prevalent nonEnglish language. For guidance on developing a language access plan, please go to
https://www.cms.gov/About-CMS/Agency-Information/OMH/Downloads/Language-AccessPlan.pdf.
In addition, regulations at 457.1230(a) require that managed care organizations participate in the
State’s efforts to promote the delivery of services in a culturally competent manner to all
enrollees, including those with limited English proficiency and diverse cultural and ethnic
backgrounds, disabilities, and regardless of gender, sexual orientation or gender identity.
Additional guidance on the broader topic of cultural competency has also been published by the
U. S. Department of Health and Human Services. 26
Access to Care
Ensuring and continually improving access to high-quality, evidence-based treatment, is as
critical as designing and maintaining an array of behavioral health benefits. States must adhere
to existing CHIP rules at 42 CFR 457.495 and 457.1230 in this area. These rules require that
states assure access to covered services, monitor and treat enrollees with chronic, complex, or
serious medical conditions, and process in a timely manner decisions related to prior
authorization of services. Benefits provided through a managed care delivery system must also
include contract provisions to assure adequate capacity to serve the expected enrollment, and

25 https://www.cms.gov/About-CMS/Agency-Information/OMH/Downloads/CLAS-Toolkit-12-7-16.pdf
26 https://www.thinkculturalhealth.hhs.gov/clas/standards,https://www.thinkculturalhealth.hhs.gov/clas/blueprint

Page 9 – State Health Official
meet other standards associated with coverage, coordination, continuity of care, and
authorization of services.
SPA Submission Process
States should follow the regular process for submitting a CHIP SPA as specified at 2106(b) of
the Act and 42 CFR 457.60, and 457.65. A CHIP amendment may be retroactive, but in order to
obtain an effective date of October 24, 2019 as required under the SUPPORT Act, states must
submit the SPA no later than the end of the state fiscal year that includes that date. We
encourage states to submit a SPA that solely focuses on addressing section 5022 of the
SUPPORT Act rather than including additional amendments.
As a reminder, submissions will need to follow the applicable public notice, tribal consultation,
and effective date regulations. For CHIP SPAs, the submission must comply with tribal
consultation requirements at section 2107(e)(1)(C) of the Act and public notice requirements in
42 CFR 457.65, as well as any state-specific policies in these areas.
Behavioral Health Related Regulations in CHIP
The requirements in section 5022(d) of the SUPPORT Act are distinct from existing CHIP
regulations at 457.402 and 457.410(b). Regulations at 457.402 specify services that can be
considered child health assistance, including behavioral health services. Regulations at
457.410(b) list benefits that are mandatory in CHIP, which do not include behavioral health
services. Coverage of behavioral health services has been optional to states prior to the
SUPPORT Act.
The SUPPORT Act requirements are also distinct from those in the Mental Health Parity and
Addiction Equity Act. Division C, section 512 of the MHPAEA (P.L. 110-343) amended section
2705(a) 27 of the Public Health Service Act to require mental health and substance abuse parity in
group health plans. Section 2103(c)(7) of the Act, as amended by the SUPPORT Act, requires
that states with separate CHIPs providing mental health or substance use disorder benefits ensure
that the financial requirements and treatment limitations applied to these benefits are applied in
the same manner as required under 2705(a) of the Public Health Service Act for such group
health plans. 28 MHPAEA also provides that if a state’s CHIP coverage includes the EPSDT
benefit, it will be deemed to satisfy parity requirements. 29 MHPAEA does not mandate
behavioral health coverage, although the majority of states have elected to provide some
behavioral health coverage to their separate CHIP populations.
While the SUPPORT Act builds on MHPAEA, it is different in two important ways. Unlike
MHPAEA, the SUPPORT Act explicitly requires coverage of behavioral health services. In
addition, EPSDT deeming is not an included provision in the SUPPORT Act. Recent state
efforts to come into compliance with MHPAEA will serve as a helpful point of reference in
determining whether a state’s existing behavioral health coverage will meet the new criteria at
section 2103(c)(5) of the Act. However, all states with a separate CHIP, including those that
27

Renumbered as section 2726(a) of the PHS Act by section 1001(2) of PPACA (P.L. 111-148).

28 Section 2103(c)(7) of the Social Security Act describes mental health parity requirements in CHIP.
29 Section 2103(c)(7)(B) of the Social Security Act describes the mental health parity EPSDT deeming option in CHIP.

Page 10 – State Health Official
have already demonstrated compliance with MHPAEA, are required to submit a SPA to
demonstrate compliance with section 5022 of the SUPPORT Act. 30
Closing
CMS looks forward to its continued work with states on the implementation of this legislation,
and ensuring that all CHIP-eligible children and pregnant women have access to the behavioral
health coverage they need. States should consult with CMS if they have questions related to the
guidance in this letter. We also encourage you to reach out to your CHIP project officer with
any specific questions or concerns, or you may contact Meg Barry, Acting Director of the
Division of State Coverage Programs at 410-786-1536 or meg.barry@cms.hhs.gov.

Sincerely,

Calder Lynch
Deputy Administrator and Director
Center for Medicaid & CHIP Services

30

The requirement to submit this SPA is approved under OMB control number 0938-1148.

